FILE COPY




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 2, 2022

                                          No. 04-21-00533-CV

                  IN THE ESTATE OF MAGDALENE B. MZYK, DECEASED,

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 21-01-00010-CVK
                             Honorable Joel B. Johnson, Judge Presiding


                                             ORDER
Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

        Appellant Jacob Pawelek filed a notice of appeal on November 18, 2021 to appeal the
trial court’s October 25, 2021 order. That order grants the motions for summary judgment filed
by appellees Louise Jung Jenschke and Elaine Clausen, and denies Pawelek’s cross-motion for
partial summary judgment. Pawelek has filed an opposed motion to abate the appeal “because it
does not dispose of the parties’ claims for attorney’s fees.”

        In the absence of a severance order, a summary judgment that does not dispose of all
parties and causes of action is not final and appealable. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

        Pawelek requests that this court allow the appealed order that is not yet final to be
modified so as to be made final and that we consider his notice of appeal prematurely filed. See
TEX. R. APP. P. 27.1(a), 27.2. Pawelek asks that we abate the appeal until the trial court signs a
final, appealable judgment.

       We grant Pawelek’s motion to ABATE this appeal and REMAND this cause to the trial
court. We ORDER Pawelek to ensure that a supplemental clerk’s record with a final, appealable
judgment or severance order is filed in this court within THIRTY DAYS of the date of this order.

        If by that date the trial court has not yet issued a final order, Pawelek is ordered to file a
report informing the court of the status of the case.

           All other appellate deadlines are suspended until further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court